Mr. Chiep Justice Waite
delivered the opinion of the court.
The only Federal question presented by this record was decided at the present term in Davidson v. New Orleans, 96 U. S. 97, and the judgment is affirmed upon that authority. We have no power to correct the errors of state courts in respect to the details of assessments made by municipal corporations upon private property to defray the expenses of street improvements.' Upon all such questions the action of the state court is final. There can be no doubt but that our jurisdiction is at an end if we find that sufficient provision has been made by law for contesting such a charge, when imposed, by an appropriate adversary proceeding in the ordinary courts of justice. Affirmed.